Exhibit 10.1 Weyerhaeuser Company 2004 Long-Term Incentive Plan Stock Option
Award Terms and Conditions
 


WEYERHAEUSER COMPANY
2004 LONG-TERM INCENTIVE PLAN

 
STOCK OPTION TERMS AND CONDITIONS

Pursuant to your Stock Option Grant Notice (the “Grant Notice”) and these Stock
Option Terms and Conditions, Weyerhaeuser Company has granted you an Option
under its 2004 Long-Term Incentive Plan (the “Plan”) to purchase the number of
shares of the Company's Common Stock indicated in your Grant Notice (the
“Shares”) at the exercise price indicated in your Grant Notice.  You may decline
this Grant by notifying sally.wagner@weyerhaeuser.com within one month of the
grant date.
Capitalized terms not explicitly defined in this document but defined in the
Plan have the definitions given to such terms in the Plan.  The Option is
granted to you as a participant in the Plan and is subject to the terms and
conditions set out in the Plan.  In addition, the Option has the following terms
and conditions:
 
1.           Vesting.  The Option will vest and become exercisable on the
four-year anniversary of the Grant Date.  No part of the Option will be
exercisable until the -four-year anniversary of the Grant Date.  As of the
fourth anniversary of the Grant Date, 100% of the Option will be vested and
exercisable.


2.           Term.  The Options will expire at the time specified in your Grant
Notice.  Following that date, you will no longer be able to exercise the
Option.  In addition, the Option may terminate earlier than the tenth
anniversary if your employment with Weyerhaeuser Company ceases for any
reason.  Transfer of employment between or among the Company and its
subsidiaries is not considered termination of employment.  Options that are not
vested before their expiration date are forfeited and without value.


3.           Change in Option Term as a Result of Termination of Employment.  If
your employment terminates before the Option has expired, the length of time
during which you have a right to exercise the Option varies depending on the
reason for termination of employment.


(a)           Termination as a result of death of the Participant.  During your
lifetime, this Option may be exercised only by you.  If you die while actively
employed, your Option is automatically 100% vested and your beneficiary or
personal representative may exercise the Option at any time or from time to time
within a maximum of two years after your date of death, or during the remaining
term of the grant if that is a shorter period of time.


(b)           Termination of Employment upon Retirement.  If you qualify for
retirement at the time of termination (after reaching age 65 or after reaching
age 62 with ten (10) years or more of Vesting Service as defined in the
Weyerhaeuser Company Retirement Plan for Salaried Employees), any portion of
your Option that is not vested is forfeited and no longer has any value. For any
portion of your option that has vested as of the date of your termination, you
will be able to exercise the Option for the remaining term of the grant, up to a
maximum of 10 years.


 
 

--------------------------------------------------------------------------------

 
(c)           Termination of employment upon Early Retirement. If you retire
before age 62, but not earlier than your 55th birthday and you also have accrued
a total of 10 years of Vesting Service (as defined in the Weyerhaeuser Company
Retirement Plan for Salaried Employees) (“Early Retirement”), any portion of
your Option that is not vested is forfeited and no longer has any value.  For
any portion of your option that has vested as of the date of your termination,
you will be able to exercise your Option within a maximum of five years from
your termination date, or during the remaining term of the grant if that is a
shorter period of time.


(d)           Termination of employment upon Disability Retirement.  In
addition, if you do not qualify for Retirement or Early Retirement, but retire
as a result of a Disability, the onset of which occurred on or after the date
you had accrued 10 years of Vesting Service (“Disability Retirement”), your
Option will automatically be 100% vested on the date of your termination and you
will be able to exercise your Option within a maximum of five years from your
termination date, or during the remaining term of the grant if that is a shorter
period of time.
 
“Disability” means “a medical condition in which a person is either entitled to
total and permanent disability benefits under the Social Security Act or judged
to be totally and permanently disabled by any person or committee entitled to
make such determinations pursuant to the Company’s Retirement Plan for Salaried
Employees.


(e)           Termination of Employment Due to Disability.  If your employment
is terminated as a result of Disability, your Option will automatically be 100%
vested at your termination date and you will be able to exercise your Option
within a maximum of three years from the date of termination, or during the
remaining term of the grant if that is a shorter period of time.


(f)           Termination of Employment Due to Position Elimination.  If your
employment is terminated as a result of position elimination, a portion of your
Option will vest as of the date of termination. The number of shares that vest
will be determined as the number of days of employment with the Company from the
Grant Date through the date of termination divided by 1460.  You will be able to
exercise vested Options within a maximum of three years from the date of
termination, or during the remaining term of the grant if that is a shorter
period of time.


(g)           Termination of Employment for Reason Other than death, Position
Elimination, Retirement, Early Retirement, Disability Retirement or Disability.
If your employment is terminated for any reason other than death, position
elimination, Retirement, Early Retirement, Disability Retirement or Disability
and your Option is not vested it is forfeited and no longer has any value.  For
any portion of your Option that has vested as of the date of your termination,
you will be able to exercise your Option for a maximum of three calendar months
from the date of termination, or during the remaining term of the grant if that
is a shorter period of time.
 
(f)           Termination of Employment for Cause.  The vested portion of the
Option will automatically expire at the time the Company first notifies you of
your Termination for Cause, unless the Committee determines otherwise.  If your
employment or service relationship is suspended pending an investigation of
whether you will be terminated for Cause, all your rights under the Option
likewise will be suspended during the period of investigation.  If any facts
that would constitute termination for Cause are discovered after your
Termination of Service, any Option you then hold may be immediately terminated
by the Committee.

 
 
 

--------------------------------------------------------------------------------

 
“Cause” means: (i) willful and continued failure to perform substantially your
duties with the Company after the Company delivers to you written demand for
substantial performance specifically identifying the manner in which you have
not substantially performed your duties; (ii) conviction of a felony; or
(iii) willfully engaging in illegal conduct or gross misconduct that is
materially and demonstrably injurious to the Company.
 
To qualify for the beneficial tax treatment afforded Incentive Stock Options,
the Option must be exercised within three months after termination of employment
for reasons other than death or Disability and one year after termination of
employment due to Disability.

It is your responsibility to be aware of the date the Option terminates.


4.           Securities Law Compliance.  Notwithstanding any other provision of
this grant, you may not exercise the Option unless the Shares issuable upon
exercise are registered under the Securities Act or if the Company has
determined that such exercise and issuance would be exempt from the registration
requirements of the Securities Act.  The exercise of the Option must also comply
with other applicable laws and regulations governing the Option, and you may not
exercise the Option if the Company determines that such exercise would not be in
compliance with such laws and regulations.


5.           Incentive Stock Option Qualification.  If your Option is designated
as an Incentive Stock Option in your Grant Notice, all or a portion of the
Option is intended to qualify as an Incentive Stock Option under federal income
tax law.  However, the Company does not represent or guarantee that the Option
qualifies as such.


If the Option has been designated as an Incentive Stock Option and the aggregate
Fair Market Value (determined as of the grant date) of the shares of Common
Stock subject to the portions of the Option and all other Incentive Stock
Options you hold that first become exercisable during any calendar year exceeds
$100,000, any excess portion will be treated as a Nonqualified Stock Option,
unless the Internal Revenue Service changes the rules and regulations governing
the $100,000 limit for Incentive Stock Options.  In addition, a portion of the
Option may be treated as a Nonqualified Stock Option if certain events cause
exercisability of the Option to accelerate.


6.           Notice of Disqualifying Disposition.  To the extent the Option has
been designated as an Incentive Stock Option, to obtain certain tax benefits
afforded to Incentive Stock Options, you must hold the Shares issued upon the
exercise of the Option for two years after the Grant Date and one year after the
date of exercise.  If shares of stock obtained upon exercise of an Incentive
Stock Option are tendered to pay the exercise price for another option less than
one year after the exercise date of the Incentive Stock Option, the tender will
be considered a disqualifying disposition.  You may be subject to the
alternative minimum tax at the time of exercise.  You should obtain tax advice
when exercising the Option and prior to the disposition of the Shares.  By
accepting an Option designated as an Incentive Stock Option, you agree to
promptly notify the Company if you dispose of any of the Shares within one year
from the date you exercise all or part of the Option or within two years from
the Grant Date.


7.           Method of Exercise.  You may exercise the Option by giving notice
to the Company or a brokerage firm designated or approved by the Company, in
form and substance satisfactory to the Company, which will state your election
to exercise the Option and the number of Shares for which you are exercising the
Option.  The notice must be accompanied by full payment of the exercise price
for the number of Shares you are purchasing.  You may make this payment in any
combination of the following:  (a) by cash; (b) by check acceptable to the
Company; (c) by tendering (either actually or by attestation) shares of Common
Stock you have owned for at least six months (if such holding period is
necessary to avoid a charge to the Company's earnings); (d) to the extent
permitted by law, by instructing a broker to deliver to the Company the total
payment required in accordance with procedures established by the Company; or
(e) by any other method permitted by the Committee.


 
 

--------------------------------------------------------------------------------

 
8.           Withholding Taxes. As a condition to the exercise of any portion of
an Option, you must make such arrangements as the Company may require for the
satisfaction of any federal, state, local or foreign withholding tax obligations
that may arise in connection with such exercise.


9.           Option Not an Employment or Service Contract.  Nothing in the Plan
or any Award granted under the Plan will be deemed to constitute an employment
contract or confer or be deemed to confer any right for you to continue in the
employ of, or to continue any other relationship with, the Company or any
Related Company or limit in any way the right of the Company or any Related
Company to terminate your employment or other relationship at any time, with or
without Cause.


10.           No Right to Damages.  You will have no right to bring a claim or
to receive damages if you are required to exercise the vested portion of the
Option within three months (one year in the case of Retirement, Disability or
death) of the Termination of Service or if any portion of the Option is
cancelled or expires unexercised.  The loss of existing or potential profit in
Awards will not constitute an element of damages in the event of your
Termination of Service for any reason even if the termination is in violation of
an obligation of the Company or a Related Company to you.


11.           Binding Effect.  The terms and conditions of this grant will inure
to the benefit of the successors and assigns of the Company and be binding upon
you and your heirs, executors, administrators, successors and assigns.


12.           Limitation on Rights; No Right to Future Grants; Extraordinary
Item of Compensation.  (a) The Plan is discretionary in nature and may be
suspended or terminated by the Company at any time; (b) The grant of the Option
is a one-time benefit that does not create any contractual or other right to
receive future grants of options, or benefits in lieu of options; (c) All
determinations with respect to any such future grants, including, but not
limited to, the times when options will be granted, the number of shares subject
to each option, the option price, and the time or times when each option will be
exercisable, will be at the sole discretion of the Company; (d) Your
participation in the Plan is voluntary; (e) The value of the Option is an
extraordinary item of compensation that is outside the scope of your employment
contract, if any; (f) The Option is not part of normal or expected compensation
for purposes of calculating any severance, resignation, redundancy, end of
service payments, bonuses, long-service awards, pension or retirement benefits
or similar payments; (g) The vesting of the Option ceases upon your Termination
of Service for any reason except as may otherwise be explicitly provided in the
Plan, the terms and conditions of this grant, or otherwise permitted by the
Committee; (h) The future value of the Shares underlying the Option is unknown
and cannot be predicted with certainty; and (i) If the Shares underlying the
Option do not increase in value, the Option will have no value.


13.           Employee Data Privacy.  By receiving this award, you (a) authorize
the Company and your employer, if different, and any agent of the Company
administering the Plan or providing Plan recordkeeping services, to disclose to
the Company or any of its affiliates any information and data the Company
requests in order to facilitate the grant of the Option and the administration
of the Plan; (b) waive any data privacy rights you may have with respect to such
information; and (c) authorize the Company and its agents to store and transmit
such information in electronic form.